Citation Nr: 1516662	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for right and left foot pes planus, to include as on the basis of aggravation.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Wife




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

These matters come before the Board of Veterans Appeals (Board) from December 2012 and January 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which denied the benefits sought on appeal.  The Veteran received a travel board hearing before the undersigned Veterans Law Judge at the RO in October 2013.


FINDINGS OF FACT

1. Right foot pes planus was noted at enlistment; this disability was not aggravated beyond the natural progress of the disease during service, and a right foot disability is not otherwise shown to have been caused or aggravated by service.
 
2. Left foot pes planus was noted at enlistment; this disability was not aggravated beyond the natural progress of the disease during service, and a left foot disability is not otherwise shown to have been caused or aggravated by service.

3.  The preponderance of the evidence of record is against a finding that the Veteran's current tinnitus diagnosis is related to service.






CONCLUSIONS OF LAW

1. The Veteran's pre-existing right knee foot pes planus was not aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).
 
2. The Veteran's pre-existing left foot pes planus was not aggravated during his military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2014).

3. Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated May 2012, September 2012, and October 2012 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1)  (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA. See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records and service treatment records are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded VA examinations in November 2012, discussed in detail below.  Based on the foregoing, the Board finds the examination reports and subsequent addendum to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

A DRO or Veterans Law Judge who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 38 C.F.R. § 3.103(c) (2) (2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the below signed Veterans Law Judge noted the issue on appeal and explained to the Veteran the evidence needed to succeed on that appeal.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497. Moreover, the hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c) (2) and that the Board may proceed to adjudicate the claims based on the current record.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).


Legal Criteria

The Veteran and his representative essentially contend that the Veteran has current bilateral pes planus disabilities that were aggravated in service, and tinnitus directly related to service.  For the reasons stated below, the Board will deny these claims, as the preponderance of the evidence of record is against a finding that they are related to service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis or neurological disorders, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2014).

A recent decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Moreover, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  The Veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGPREC 3-2003 (July 16, 2003); Jordan v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

However, where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2014).  For Veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306 -07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Given these provisions, the standard of proving a claim based on "aggravation" changes depending on whether the pre-existing disability was noted on the entrance examination report, or whether it was not but the presumption of soundness is nevertheless rebutted.  As noted in the discussion below, the Veteran's preexisting pes planus disabilities were clearly noted on entry into service.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 
	

Facts and Analysis

Reviewing the relevant evidence of record, the Veteran's enlistment examination dated February 1971 showed a diagnosis of bilateral pes planus.  A treatment record in later February 1971 showed a diagnosis of Achilles tendonitis of both feet, and the Veteran was prescribed foot pads.  None of the remainder of the Veteran's service treatment records, to include his January 1973 separation examination report, shows further evidence of complaints of, or treatment for, any foot disability.

There is no further medical evidence showing any complaints of, or treatment for, any foot disorder until September 2006, when the Veteran was seen with complaints of left foot pain for a month and a half, possibly related to something he dropped on his foot.  X-rays at that time were normal, and the Veteran was diagnosed only with foot pain.

A December 2008 private treatment record indicates that the Veteran came in with complaints of pain between his 4th and 5th toes for the past month.  He felt there was a callus there.  It hurt when he walked on it for long periods of time.  Examination showed a right foot callus between the 4th and 5th toe, which was mildly tender to touch, but with no erythema and no other abnormalities.  The Veteran was advised to use padding and lotion to resolve the callus.

The Veteran had a VA examination for his tinnitus in November 2012.  At that time, the Veteran reported a constant bilateral tinnitus that began about 1995.  The examiner indicated that he felt it was not likely that the Veteran's tinnitus was related to service.  In support of that statement, the examiner indicated that the Veteran left service in 1973, and did not report the onset of his tinnitus until more than 20 years had passed following his separation from the service. 

The Veteran received a VA examination for his feet in November 2012 with a December 2012 addendum opinion.  At that time, the Veteran was diagnosed with bilateral pes planus, consisting of pain on use, relieved somewhat with arch supports.  Hammer toes were also noted on the left foot at the 2nd and 3rd digits, and on the right foot at the 2nd digit.  After examining the Veteran and reviewing the claims file, the examiner said that the Veteran's bilateral pes planus clearly existed prior to service, and was not aggravated beyond its normal progression in service.  In support of this opinion, the examiner noted that the Veteran left service with no active foot problems, and that the Veteran himself reported that it was not until 2002, nearly 30 years after discharge from service, that the Veteran's feet became problematic to the point of getting sole inserts.

The Veteran received a hearing before the undersigned Veterans Law Judge in October 2013.  At that time, the Veteran testified that he was given cushions for his boots in basic training in service.  He said he wore them for a while in service, and then stopped because his feet were no longer bothering him.  He reported that his feet started hurting him more about 5 or 10 years after service.  He did not see a doctor for this problem post service until about 2005.  His wife testified that the Veteran had current foot problems, but she could not recall the Veteran having foot problems in service.  The Veteran stated that this condition made it hard for him to hold a job as he could not stand for long periods of time.  As to his tinnitus, the Veteran testified that he was exposed to loud noise in service, particularly working in the motor pool, and being on the practice range, without ear protection.  He said the first time he noticed ringing in his ear was five or ten years after his separation from service.  He stated that his tinnitus sometimes prevented him from understanding what people were saying.

Taking into account all relevant evidence, the Board finds that service connection is not warranted for tinnitus.  In this regard, while the Board does not dispute that the Veteran might have been exposed to acoustic trauma in service, there is simply no evidence of record showing that the Veteran's current diagnosis of tinnitus is linked to service in any way.  The Veteran's service treatment records show no evidence of treatment for any tinnitus.  The Veteran was not diagnosed with tinnitus until November 2012, over 40 years after service, and said at the time that he thought his tinnitus began around 1995, more than 20 years after his separation from service.  Even considering the Veteran's hearing testimony accurate, he stated at that time that he did not have tinnitus until 5 to 10 years after his separation from service.  Finally, the Board finds particularly probative the November 2012 VA examination report which indicated that the Veteran's tinnitus was not related to service.  That examination is particularly probative as it is based on a thorough review of the Veteran's claims file and a thorough examination.

Thus, with no evidence of any tinnitus in service, or for many years after service, and with the only medical etiology evidence of record indicating that the Veteran's tinnitus is not related to service, the Board finds that the preponderance of the evidence of record is against a grant of service connection for this condition.

Further, the Board finds that service connection is not warranted for the Veteran's bilateral pes planus.  In this regard, no evidence has been presented, nor does the Veteran contend, that his bilateral pes planus was caused by service.  However, the Veteran contends that his preexisting bilateral pes planus, which was noted on entry, was permanently aggravated by service.  The Board however, does not find this to be the case.  While the Veteran's service treatment records show pes planus on entry into service, and a prescription for foot pads in basic training, the remainder of the Veteran's service records show no complaints of, or treatment for, any further foot disability, and the medical evidence of record does not show any further treatment for any foot disability until 2005, 30 years after his separation from service.

The Board acknowledges the Veteran's contentions that his pre-existing bilateral pes planus disability was aggravated as a result of active duty service, and notes the prescription of foot pads in service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, to include describing a worsening of symptoms in service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as whether the underlying pes planus disability was aggravated beyond the natural progress of the disease during service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Therefore, while the Veteran is competent to report that he experienced an increase in symptoms during service, the Board ultimately places far more probative value on the medical opinion provided by the competent VA medical professional in terms of determining whether any increase in symptoms was permanent and beyond the natural progress of the disease.  After a thorough examination and thorough review of the Veteran's claims file, that examiner indicated that it was not likely that the Veteran's bilateral pes planus was aggravated in service.

The Board also finds probative the Veteran's statements from his hearing testimony, where he indicated that he stopped wearing the foot pads prescribed for him in service because his foot pain had decreased, and he did not have further increased foot pain until at least 5-10 years after service.  This suggests that any increase in pain during service was a temporary flare-up rather than an increase in severity of the pre-existing condition.

The Board does not dispute that the Veteran may have felt increased pain on use in the service and since service in his feet; however, the question of whether the Veteran's foot disabilities were permanently aggravated beyond their natural progress in service requires a degree of medical expertise.  Here, all the medical evidence of record indicates that the Veteran's stay in service did not permanently aggravate his preexisting condition, and therefore service connection is not warranted for a right or left foot disability.

The Board recognizes the Veteran's wife statement from February 2013, in which she states that the Veteran's feet first had issues in service, and have gotten worse over the years.  The Board has considered this statement, however its probative value is somewhat lessened by the fact that it is somewhat contradicted by her October 2013 testimony in which she indicated that she did not recall the Veteran having foot problems in or shortly after service.  Further, as a layperson, the Board does not find she has the requisite expertise to be able to offer a medical opinion as to a nexus between the Veteran's current foot problems and any service conditions.  As such, the Board finds her statement to be of limited probative value.

With no evidence of any aggravation of this Veteran's  preexisting pes planus in service, and no evidence of further treatment for this disability, the Board finds that the clear and convincing preponderance of the evidence of record is against a grant of service connection for bilateral pes planus, as based on aggravation.

As the preponderance of the evidence is against all these claims, the benefit-of-the-doubt doctrine does not apply, and they must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for right and left foot pes planus, to include as due to aggravation, is denied.

Entitlement to service connection for tinnitus is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


